DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the third conductor in the alternative (see line 2).  One having ordinary skill in the art would understand that the third conductor is not required by this recitation.  However, the subsequently recited steps of the calibration routine also recite the third conductor.  It is unclear if the claim requires these steps since they recite an optional limitation (i.e. the third conductor).  The examiner has interpreted the claim to require the third conductor (i.e. that the third conductor is not recited in the alternative)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,161,814 issued to Calcote (“Calcote”).

As for claim 1, Calcote discloses a level sensor system (Figs. 1-4) comprising:
a capacitive level sensor probe (14) being generally elongate and comprising conductors (26-48) configured such that, in use, as a level of a flowable substance crosses a first predetermined point (56B) along a length of the capacitive level sensor probe (14) a first detectable alteration in capacitance is generated (col. 7, lines 24-33), and as the level of a flowable substance crosses a second predetermined point (56C) along the length of the capacitive sensor probe (14) a second detectable alteration in capacitance is generated (col. 7, lines 24-33),

wherein in the calibration routine (Calcote: Figs. 6 and 10) a relationship between capacitance and the level of a flowable substance is established by reference to capacitance values for the first predetermined point (56B) along the length of the capacitive sensor probe and the second predetermined point (56C) along the length of the capacitive sensor probe (Calcote: col. 9, lines 1-9), and
wherein the electronic memory (Calcote: 86) comprises processor-executable instructions to execute a level measurement routine (Calcote: col. 6, lines 59-62 and Fig. 6) to determine the level of a flowable substance about the capacitive level sensor probe (Calcote: Abstract), and wherein in the level measurement routine: a relationship between capacitance and the level of a flowable substance about the capacitive level sensor probe obtained by way of the calibration routine is utilized to determine the level of a flowable substance about the capacitive level sensor probe (Calcote: Fig. 6 and Abstract).

As for claim 2, Calcote discloses that the first or second detectable alteration in capacitance is an alteration in the rate of change of capacitance, or a transition between two capacitance values (col. 6, lines 25-57), or a brief excursion from a capacitance value.

As for claim 3, Calcote discloses a first conductor (28, 56B) and a second conductor (30, 56C), the first conductor (28, 56B) extending along the probe for a first distance (see Fig. 3), the second conductor (30, 56C) extending along the probe for a second distance (see Fig. 3), the second distance being less than the first distance (see Fig. 3).

	As for claim 4, Calcote discloses that the first and second conductors originate at an upper point of the capacitive level sensor probe (see Fig. 3).

As for claim 5, Calcote discloses a third conductor (26, 56A).

As for claim 6, Calcote discloses that the third conductor (26, 56A) extends along the capacitive level sensor probe for a similar distance (see Fig. 3) or substantially the same distance as that for the first conductor.

As for claim 7, Calcote discloses that the first (28, 56B), second (30, 56C) and third (26, 56A) conductors originate at an upper point of the capacitive level sensor probe (see Fig. 3).

As for claim 8, Calcote discloses that the first (28, 56B) and third (26, 56A) conductors terminate at a lower point of the capacitive level sensor probe (see Fig. 3).



As for claim 10, Calcote discloses that the first (28, 56B) and third (30, 56A) conductors extend for most (see Fig. 3) or substantially the entire length of the probe.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,418,550 issued to Hampton (“Hampton”).

As for claim 1, Hampton discloses a level sensor system comprising:
a capacitive level sensor probe (Figs. 5, 6) being generally elongate and comprising conductors (210-218) configured such that, in use, as a level of a flowable substance crosses a first predetermined point (232 in Fig. 8) along a length of the capacitive level sensor probe a first detectable alteration in capacitance is generated (see Fig. 8), and as the level of a flowable substance crosses a second predetermined point (238 in Fig. 8) along the length of the capacitive level sensor probe a second detectable alteration in capacitance is generated (see Fig. 8),
a processor (Hampton: 400) configured to input an analogue (Hampton: from 460) or digital capacitance value and electronic memory (Hampton: 111) in operable communication with the processor, the electronic memory (Hampton: 111) comprising processor-executable instructions to execute a calibration routine (Hampton: col. 10, lines 20-23 and Fig. 10),

wherein the electronic memory (Hampton: 111) comprises processor-executable instructions to execute a level measurement routine (Hampton: col. 10, lines 20-23 and Fig. 10) to determine the level of a flowable substance about the capacitive level sensor probe (Hampton: step 306), and wherein in the level measurement routine: a relationship between capacitance and the level of a flowable substance about the capacitive level sensor probe obtained by way of the calibration routine is utilized to determine the level of a flowable substance about the capacitive level sensor probe (Hampton: step 306 after step 328).

As for claim 2, Hampton discloses that first or second the detectable alteration in capacitance is an alteration in the rate of change of capacitance (see Fig. 7), or a transition between two capacitance values (see Fig. 7), or a brief excursion from a capacitance value (see Fig. 7).

As for claim 3, Hampton discloses a first conductor (210) and a second conductor (216), the first conductor (210) extending along the capacitive level sensor 

As for claim 4, Hampton discloses that the first (210) and second (216) conductors originate at an upper point of the capacitive level sensor probe (see Fig. 6).

As for claim 5, Hampton discloses a third conductor (212).

As for claim 6, Hampton discloses that the third conductor (212) extends along the capacitive level sensor probe for a similar distance or substantially the same distance as that for the first conductor (see Fig. 6).

As for claim 7, Hampton discloses that the first (210), second (216) and third (212) conductors originate at an upper point of the capacitive level sensor probe (see Fig. 6).

As for claim 8, Hampton discloses that, wherein the first (210) and third (212) conductors terminate at a lower point of the capacitive level sensor probe (see Figs. 5 and 6).



As for claim 10, Hampton discloses that the first (210) and third (212) conductors extend for most or substantially the entire length of the capacitive level sensor probe (see Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,161,814 issued to Calcote (“Calcote”) in view of U.S. Patent 3,901,079 issued to Vogel (“Vogel”).

As for claim 11, Calcote discloses the level sensor system of claim 1 (see the rejection of claim 1 above).
Calcote does not explicitly disclose an alternating current source. Instead, Calcote discloses that the probe is connected to a source that oscillates (Calcote: col. 5, lines 34-44) in order to detect a liquid level (Abstract).

Because Hampton and Vogel both disclose oscillating sources to drive a capacitor, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the alternating current source of Vogel for the oscillating source of Calcote to achieve the predictable result of detecting a liquid level using a probe comprising a capacitor.

As for claim 15, Calcote as modified by Vogel discloses that the electronic memory (Calcote: 86) has stored therein a relationship between a capacitance value and a flowable substance level (Calcote: col. 6, line 58 - col. 7, line 3), or a proportional flowable substance level, or a flowable substance amount, or a proportional flowable substance amount, or a flowable substance volume, or a proportional flowable substance volume, or a distance along a conductor (Calcote: col. 6, line 58 - col. 7, line 3), or a proportional distance along a conductor.

As for claim 16, Calcote as modified by Vogel discloses that the calibration routine (Calcote: col. 6, lines 59-62 and Fig. 6 and col. 9, lines 1-8) is configured to accurately and/or precisely correlate a capacitance value to the level of the flowable substance about the capacitive level sensor probe (Calcote: Abstract).



As for claim 19, Calcote as modified by Vogel disclose that in the calibration routine: the first detectable alteration in capacitance is recognised as a first predetermined point (Calcote: at 56B) along the length of the capacitive level sensor probe (Calcote: col. 7, lines 27-33) and the second detectable alteration is recognised as a second predetermined point (Calcote: at 56C) along the length of the capacitive sensor probe (Calcote: col. 7, lines 27-33).

Claims 11-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,418,550 issued to Hampton (“Hampton”) in view of U.S. Patent 3,901,079 issued to Vogel (“Vogel”).

As for claim 11, Hampton discloses the level sensor system of claim 1 (see the rejection of claim 1 above).
Although Hampton discloses that an alternating current source can be used with a capacitor to detect a liquid level (Hampton: col. 5, lines 39-41 and col. 6, lines 53-67), Hampton does not explicitly disclose an alternating current source. Instead, Hampton 
However, Vogel discloses an alternating current source (36). Vogel discloses that a probe can be connected to the alternating current source in order to detect a liquid level (Vogel: col. 1, lines 55-56).
Because Hampton and Vogel both disclose oscillating sources to drive a capacitor, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the alternating current source of Vogel for the oscillating source of Hampton to achieve the predictable result of detecting a liquid level using a probe comprising a capacitor.

As for claim 12, Hampton as modified by Vogel discloses that the capacitive level sensor probe comprises a first conductor (Hampton: 210), a second conductor (Hampton: 216) and a third conductor (Hampton: 212), the first conductor extending along the capacitance level sensor probe for a first distance (Hampton: see Fig. 6), the second conductor extending along the capacitance level sensor probe for a second distance (Hampton: see Fig. 6), the second distance being less than the first distance (Hampton: see Fig. 6), the third conductor extending along the capacitance level sensor probe for a similar distance or substantially the same distance as that for the first conductor (Hampton: see Fig. 6), and the system comprises a first alternating current supplied (Hampton: for probe S0 and Vogel: implicitly provided by 36) across the first (Hampton: 210) and third (Hampton: 212) conductors, and a second alternating current (Hampton: for probe S2 and Vogel: implicitly provided by 36) applied across the second 

As for claim 13, Hampton as modified by Vogel discloses an analogue to digital converter (Hampton: 402) configured to input an analogue capacitance value read from a pair of conductors, and output a digital value consistent with the input capacitance value.

As for claim 15, Hampton as modified by Vogel discloses that the electronic memory (Hampton: 111) has stored therein a relationship between a capacitance value and a flowable substance level (Hampton: Table I), or a proportional flowable substance level, or a flowable substance amount, or a proportional flowable substance amount, or a flowable substance volume, or a proportional flowable substance volume, or a distance along a conductor, or a proportional distance along a conductor.

As for claim 16, Hampton as modified by Vogel discloses that the calibration routine (Hampton: col. 10, lines 20-23) is configured to accurately and/or precisely correlate a capacitance value to the level of the flowable substance about the capacitive level sensor probe (Hampton: col. 9, lines 9-14 and col. 11, lines 26-31).



As for claim 18, Hampton as modified by Vogel discloses (i) a first conductor (Hampton: 210) and (ii) and second (Hampton: 216) and/or a third conductor (Hampton: 212),
wherein in the calibration routine:
(i) the first detectable alteration (Hampton: at 232) in capacitance is identified in relation to capacitance across the first (Hampton: 210) and third conductors (Hampton: 212), and the second detectable alteration (Hampton: at 238) in capacitance is identified in relation to capacitance across the second (Hampton: 216) and third (Hampton: 212) conductors, or
(ii) the first detectable alteration in capacitance is identified in relation to capacitance across the second and third conductors, and the second detectable alteration in capacitance is identified in relation to capacitance across the first and third conductors.

As for claim 19, Hampton as modified by Vogel discloses that in the calibration routine: the first detectable alteration in capacitance is recognised as a first predetermined point (Hampton: at 232 for step 322) along the length of the capacitive .

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.  On pages 11-12, Applicant argues that Hampton and Calcote do not disclose the claimed features of claim 1.  The examiner respectfully disagrees.  The examiner has further explained how Hampton and Calcote disclose the claimed features of claim 1 in the rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853